Citation Nr: 1236550	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cognitive disability with memory loss and neurological problems, to include as secondary to service-connected generalized anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mary Hoefer, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In October 2009 and April 2011, the Board remanded the current issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In its October 2009 decision, the Board also dismissed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), and therefore such issue is not a part of the current appeal.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  




FINDINGS OF FACT

1.  A cognitive disability with memory loss and neurological problems was not shown in service, and the most probative evidence fails to link the Veteran's current cognitive disability with memory loss and neurological problems to service or to a service-connected disability. 

2.  The Veteran's service-connected disabilities combine to a 30 percent rating.  

3.  The Veteran has work experience as a custodian; he has 11/2 years of a college education.

4.  The weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a cognitive disability with memory loss and neurological problems have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in September 2005 and May 2006 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In a February 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection on a secondary basis.  The case was last readjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, the Veteran's high school and college grade reports, vocational assessment reports, Social Security Administration records, lay evidence, and hearing testimony.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included providing additional VCAA notice, obtaining the Veteran's high school and college grade reports, and scheduling the Veteran for a VA examination for a secondary service connection opinion and a TDIU opinion.  In response, the RO/AMC sent the Veteran a February 2010 letter that provided notice of what information and evidence is needed to substantiate his claim for service connection on a secondary basis and how disability evaluations and effective dates are assigned.  The Veteran also submitted his high school and college grade reports in February 2010.  Finally, the RO/AMC scheduled the Veteran for an April 2010 VA examination and further obtained two June 2011 VA addendum opinions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he currently suffers from cognitive difficulties, memory loss, and neurological problems due to being exposed to carbon monoxide in his family home while on active duty in September 1984; sustaining a left orbital fracture on active duty in January 1985 when he fell and hit his head while getting out of a bathtub; and/or having service-connected generalized anxiety disorder.  

Private treatment records dated in September 1984 reflect that the Veteran's wife and two children were treated for carbon monoxide poisoning after being exposed to carbon monoxide in their home.  According to the Veteran's own account of the incident, he came home early that evening to find that his children were asleep and his wife was experiencing drowsiness and headaches.  After realizing that their furnace had just been turned on, the Veteran reported the situation to the power company, who determined that there was a carbon monoxide leak.  According to several accounts from the Veteran, he was only in the house (and therefore exposed to carbon monoxide) for approximately one hour, and he reported that he did not experience any symptoms of carbon monoxide poisoning, nor did he receive any medical treatment for himself.

Service treatment records reflect that in late January 1985, the Veteran fell at his home while getting out of his bathtub and struck his left cheek against the sink.  Later that day, he sought treatment at a VA facility and reported that he felt drowsy, but it was noted that he was alert and fully oriented and that his neurological system was intact.  He was assessed with a left tripod fracture and underwent reparative surgery two days later in early February 1985.  One day later, the February 1985 VA hospital discharge summary noted that the Veteran had had a blowout fracture which had reduced itself with no displacement of the orbital contents into the maxillary sinus.  Follow-up treatment in February 1985 revealed that the wound was healing well, and it was noted that the Veteran denied having any loss of consciousness, lightheadedness, or vertigo following his injury.  It was also noted in February 1985 that the Veteran had only had occasional minimal epistaxis and numbness of the inner mucosa on the left side of his mouth since the injury had occurred.  

The Veteran's service personnel records detail excellent performance reviews and promotions even after his orbit fracture and the carbon monoxide incident.  He was noted to be "extremely talented" and it was indicated in 1987 that he "took the initiative to make himself an expert in the [new computer] system."  In May 1988, one of the Veteran's performance reviews noted that the Veteran made a very complex task appear easy.    

The Veteran underwent a private preliminary vocational assessment in February 1998.  On that occasion, it was noted that he had graduated from high school in 1966 with average grades.  Thereafter, he reported that he attended college for one year, but then "flunked out."  Testing in February 1998 revealed a significant difference in manual dexterity between the Veteran's right dominant hand and his left hand, and it was noted that this suggested problems which might be of a neurological nature.  The examiner concluded that it was unclear whether the Veteran had suffered a neurological insult which might be partially responsible for his low psychomotor scores.

A private July 1998 neuropsychological assessment revealed that the Veteran had significant cognitive and memory impairments.  It was noted that his history did not suggest any acute neurological event, but that the combination of his measured cognitive impairments combined with the February 1998 report of left hand dysfunction suggested neurologic dysfunction which was probably of a congenital nature, given the Veteran's educational history.  However, it was recommended that the Veteran undergo a thorough neurodiagnostic examination including EEG and/or neuroimaging to rule out an acute neurological event.  

An August 2000 private mental status evaluation indicated that although the Veteran conversed reasonably well, he had considerable difficulty with memory retrieval, organization of thoughts, and concentration difficulties that were probably neurologically based and compounded by secondary back pain that he experienced.  During a private September 2000 mental residual functional capacity assessment, the Veteran stated that back pain had affected his concentration and thinking, but he did not suggest that his cognitive difficulties were related to the back injury that he sustained while working as a school custodian in November 1992.  A private October 2000 psychiatric review noted that the Veteran manifested memory impairment and a cognitive disorder.

VA treatment records dated from September 2005 through June 2007 documented the Veteran's ongoing cognitive difficulties with memory and concentration.  In September 2005, it was noted that he had trouble concentrating more than half of the days, and forgetfulness and memory problems were listed as depressive symptoms.  In November 2005, the Veteran reported that he was having chronic memory problems as a result of the carbon monoxide poisoning incident that occurred eight to ten years prior.  In June 2006, a VA eye examination noted the Veteran's history of left orbital fracture and determined that there were no visual side effects secondary to that injury.  In June 2007, it was once again noted that he had poor concentration.  

In a May 2006 statement, the Veteran acknowledged that while it could be true that his cognitive impairments were congenital in nature, he noted that the July 1998 examiner did not take into account his January 1985 injury.

The Veteran underwent a VA PTSD examination in February 2008.  He reported that he looked at his grades from college recently and that he did fairly well.  It was noted that he had a history of memory impairment and a diagnosis of cognitive disorder.  The examiner concluded that it was more likely that the Veteran's concentration and memory difficulties and cognitive limitations were the result of a cognitive disorder rather than PTSD, given his intelligence and memory test results.  The examiner further noted that the Veteran's learning and memory problems were more likely the result of his limited cognitive functioning, as his intelligence was evaluated to be in the low average range.

The Veteran also underwent a VA bone and traumatic brain injury examination in February 2008.  On that occasion, he stated that his memory loss began after the carbon monoxide incident, and described how thereafter he had to use a tape recorder to remember things.  He also reported that he went on to fail numerous aptitude tests due to being stressed out over how the carbon monoxide situation had affected his family.  It was noted that the Veteran had no history of trauma to the brain or spinal cord.  The examiner concluded that the Veteran's memory loss and other neurological disabilities were not caused by or a result of the January 1985 left orbital fracture, due to the fact that this fracture was not accompanied by any other craniofacial trauma or symptoms and that it was well-healed.  The examiner reiterated that the Veteran himself felt that his problems were due to stress from the carbon monoxide incident.

In a June 2008 VA treatment record, the Veteran attributed his impaired concentration to increased stress.

The Veteran underwent another VA PTSD examination in March 2009.  On that occasion, the examiner determined that the Veteran's difficulties with mental confusion, memory problems, and cognitive functioning were more likely due to a cognitive disorder rather than PTSD.  The examiner concluded that the Veteran's cognitive disorder did not appear to be related to any event that occurred in the military, and noted that assessments had generally attributed such disorder to congenital factors rather than to any specific event such as a head injury.  On another note, the examiner determined that it was at least as likely as not that the Veteran's generalized anxiety disorder was caused by the carbon monoxide event that occurred while he was in the military.

In a March 2009 rating decision, the Veteran was granted service connection for generalized anxiety disorder based on the medical opinion rendered by the March 2009 VA examiner.

At his May 2009 hearing before the Board, the Veteran described his cognitive troubles in detail.  Significantly, he stated that he had great difficulty with remembering and organizing his thoughts when his anxiety was at a high level.  He also reiterated that he did not have difficulty with any in-service tests prior to the carbon monoxide incident and his facial injury, but after these events, he had memory difficulties and began to use a tape recorder to remember things.  He agreed that he had been struggling mentally ever since his discharge from service.  He also reported that he did not have any trouble learning in high school and that he got "pretty good" grades during his year and a half of attending college.  

The Veteran submitted his high school and college grade reports in February 2010.  These transcripts show that the Veteran received grades of primarily B's and C's in junior high and high school with the exception of A's in history and physical education.  The Veteran's high school transcript also reveals that the Veteran had an IQ score of 98 obtained on a test called "C.H.T" that was administered in 1962.  The Veteran's college transcript indicates that the Veteran attended 3 semesters of college with grades primarily of C's and ranging from B to F.  

On VA examination in April 2010, the Veteran complained that he had difficulty with "multi-tasking" and could only do one thing at a time.  He reported that when he tried to read, he had to sometimes re-read passages before he understood or retained them.  He stated his belief that he began having difficulties about the same time as his reported carbon monoxide exposure, although there was no obvious link at the time.  He indicated that his memory difficulties worsened when he was agitated or upset.  He maintained that his memory was overall getting worse with time.  The examiner noted the Veteran's school transcripts showing that the Veteran primarily received B's and C's in high school and college.  Regarding the Veteran's military history, it was noted that his work primarily involved office management and record-keeping.  He did not have leadership over significant numbers of personnel or material.  The Veteran reported that following service, he failed a number of examinations that were part of the application process for various jobs.  He tried to learn to type while in the Air Force but could not progress beyond 20 words a minute.  He worked as a school janitor from 1991 to 1996 when he hurt his back.  A termination letter from the school district indicated that the Veteran was terminated due to inability to perform the essential functions of his former position and any other vacant position.  The examiner noted the Veteran's reports of exposure to carbon monoxide in 1984 and his fall where he sustained a facial fracture.  The Veteran maintained that he could not recall whether he became ill from the carbon monoxide poisoning and that he had only been in the house for one hour.  Regarding the fall, he denied having experienced any loss of consciousness, amnesia, confusion, or other obvious sequelae.  

Examination revealed that the Veteran had mild word-finding difficulties during conversation.  His topic of conversation frequently involved his perception that his difficulties were due to the possible carbon monoxide exposure, but he could be easily redirected.  He was pleasant, cooperative, and appeared to give a good effort on testing, so the examiner found that the results of the evaluation were an accurate estimate of the Veteran's current functioning.  The neuropsychological test results were grossly consistent with those of the earlier evaluations from 1998 and 2000, suggesting variable skills with particular difficulty involving visual-motor skills and memory.  The examiner indicated that not all the same tests were administered during these three evaluations and there were some mild test score differences, but the overall pattern was similar.  He concluded that the Veteran appeared to have experienced no significant change in cognitive functioning since at least 1998.  The examiner agreed with the physician's conclusions in 1998 that the Veteran likely had always had these relative strengths and weaknesses and that his cognitive skills were not adversely impacted by the alleged carbon monoxide exposure or head injury.  He explained that besides psychometric data, the Veteran's history did not argue in favor of adverse impact from these events.  The examiner reiterated that the Veteran was not ill as a result of the carbon monoxide incident, nor did he sustain loss of consciousness, amnesia, or confusion with the head injury.  Moreover, the Veteran reported no obvious sequelae from either of those events 
and continued in his career receiving good subsequent work evaluations.  The examiner also noted that the Veteran's educational history revealed no advance coursework as well as some relatively mild academic struggles that predated his injury.  The examiner diagnosed the Veteran with cognitive disorder, not otherwise specified, and generalized anxiety disorder.  He concluded that the Veteran's cognitive difficulties were not likely due to in-service events or service-connected anxiety disorder.     

In a June 2011 VA addendum report, the April 2010 VA examiner opined that the Veteran's neurocognitive difficulties were less likely than not aggravated by his service-connected generalized anxiety disorder.  He explained that as noted in his evaluation report and consistent with a previous neuropsychological evaluation, the pertinent neurocognitive findings likely reflected the Veteran's longstanding functioning.  He stated that variability in the test findings would be expected with anxiety, but the Veteran's test findings were fairly consistent from evaluation to evaluation.  Additionally, the examiner found that the magnitude and pattern of the Veteran's cognitive difficulties were not consistent with anxiety-related effects.    

With regard to service connection for a cognitive disability on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of a cognitive disorder.  Indeed, although the Veteran has reported at VA examinations and hearings that he began experiencing memory problems after the carbon monoxide poisoning and left tripod fracture incidents in service, his service treatment records show that he did not experience any symptoms of carbon monoxide poisoning, and while his family received treatment for such, he did not receive any medical treatment for himself.  Similarly, treatment records relating to the left tripod fracture indicate that the Veteran denied having any loss of consciousness, lightheadedness, or vertigo following his injury, and his neurological system was found to be intact.  The Veteran's service personnel records also reveal that he continued to receive good performance evaluations subsequent to the carbon monoxide poisoning and head injury.  Additionally, at no time did any of the Veteran's treating providers find that his cognitive disability was due to his period of service, including the September 1984 carbon monoxide poisoning and the January 1985 left tripod fracture.  However, the February 2008, March 2009, and April 2010 VA examiners reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's cognitive disability was caused by his period of service.  For these reasons, the February 2008, March 2009, and April 2010 opinions by the February 2008, March 2009, and April 2010 VA examiners are afforded great probative value.   

With regard to service connection for a cognitive disability on a secondary basis, the Board notes that at no time did any of the Veteran's treating providers find that his cognitive disability was due to or aggravated by his generalized anxiety disorder.  However, the April 2010 and June 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's cognitive disability was caused by his generalized anxiety disorder, and that it was less likely than not that the Veteran's cognitive disability had been aggravated by his generalized anxiety disorder.  For these reasons, the April 2010 opinion and July 2011 addendum opinion by the April 2010 VA examiner are afforded great probative value.  

Furthermore, while the Veteran contends that his cognitive disability is related to service or his service-connected generalized anxiety disorder, the Veteran has no medical training and thus his opinions on these points are not competent medical evidence.  In this regard, medical disorders such as cognitive disabilities require objective testing to diagnose, and can have many causes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) at 494-95; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current cognitive disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinions regarding the onset and etiology of his current cognitive disability are not competent medical evidence.  

The Board also notes that the evidence has raised the possibility that the Veteran's cognitive disability is congenital in nature.  However, even if the Veteran's disability were considered to be congenital, the evidence does not show that there is any link whatsoever between his current cognitive disability and his period of service.  As noted above, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  The April 2010 VA examiner found that the Veteran's cognitive skills were not adversely impacted by the alleged carbon monoxide exposure or head injury.  Thus, regardless of whether the Veteran's cognitive disability is congenital in nature, absent competent evidence of a link between the current cognitive disability and in-service incurrence or aggravation of the condition, there is no basis to establish service connection and further analysis as to the possible preexisting nature of a cognitive disorder is not necessary.  See generally Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it would result in unnecessarily imposing additional burdens on the Board with no benefit flowing to the veteran).  

For the reasons set forth above, the Board finds the opinions by the February 2008, March 2009, and April 2010 VA examiners (which were accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his cognitive disability.  Accordingly, service connection for the Veteran's cognitive disability on either a direct or a secondary basis is not warranted.  See 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

In sum, the Board finds that the competent and probative evidence indicates that a cognitive disability was not shown in service, and the most probative evidence fails to link the Veteran's current cognitive disability to service or to a service-connected disability.  Accordingly, service connection for a cognitive disability is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  

The Veteran is currently service-connected for generalized anxiety disorder (30 percent) and residuals of broken left lower orbit (0 percent).  The Veteran was previously also service-connected for residuals of broken jaw (0 percent), but service connection for this disability was severed on December 31, 2007.  Combined, the Veteran's service-connected disabilities are currently ratable at 30 percent.  Thus, the Veteran does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran completed high school and had three semesters of a college education before he "flunked out."  The Board notes that the Veteran's service personnel records reflect outstanding performance ratings throughout the duration of his time in service with regard to his duties as a personnel specialist and as an officer in charge of cadet personnel records.

Following his discharge from service, the Veteran last worked as a school custodian from November 1991 until he was terminated from that position in January 1996.  The record reveals that he sustained a back injury while performing the duties of this job in November 1992.  In January 1996, it was determined that the Veteran's physical restrictions (in connection with his back injury) were relatively permanent and that he would be unable to return to custodial work.  In the January 1996 letter of termination from the school district, it was noted that the Veteran's employment was being terminated because of his inability to perform the essential functions of his former position as a custodian as well as any other vacant position within the school district.  In May 1996, it was reiterated by a private physician that the Veteran could not engage in any custodial work due to physical restrictions, and the physician further noted that any work performed by the Veteran would need to be limited to eight hours per day.

A private July 1997 neuro-orthopedic examination revealed that the Veteran should be restricted to light work duties, and the examiner noted that there was no medical reason to believe that any other restrictions or accommodations were necessary to help the Veteran meet occupational demands.  A private preliminary vocational assessment in February 1998 noted the Veteran's history of being unable to successfully pass a postal examination or testing at a university for administrative work.  An analysis of his transferable residual vocational skills indicated that his medical restrictions and standardized testing performance placed him at such a low level of residual employability that he had been effectively precluded from the competitive work force.  In sum, the February 1998 examiner determined that the Veteran was not competitively employable, due to his present level of capacity, the fact that he had been out of the labor market for more than two years, and the lack of demand for his services.  A private July 1998 neuropsychological assessment concluded that it was very likely that the combination of physical restrictions and cognitive limitations would significantly impair the Veteran from returning to competitive employment.  A private August 2000 adult mental status examination determined that the Veteran would not be successful at maintaining a job at the present time due to his cognitive difficulties and physical restrictions.  A private September 2000 mental residual functional capacity assessment reiterated that the Veteran's cognitive deficits would indicate that he could not be successful at maintaining a job.

At the Veteran's February 2008 VA PTSD examination, he contended that his unemployment was due to the effects of his mental disorder, and stated that his difficulty with concentrating and learning new technology led to his having to leave the military before he would have liked to.  At his February 2008 VA bone and traumatic brain injury examination, the Veteran reported that he had failed numerous aptitude tests due to being stressed out over how the carbon monoxide situation had affected his family.  The February 2008 bone examiner concluded that there was no occupational disability resulting from the Veteran's in-service left orbital fracture.

At his May 2009 hearing, the Veteran reported that, following his discharge from service, he tried to get jobs with VA, the United Parcel Service, the Post Office, and the University of Iowa, but that he was unable to pass any of the required aptitude tests.  He confirmed that he began working as a school custodian approximately one to two months after his service discharge.  The Veteran testified that he did not use computers at present because they were confusing.

On VA examination in June 2011, the examiner indicated that multiple clinical notes documented excessive and distressing worries that were about a number of real day to day events that the Veteran found hard to control over a period of years.  These things included his wife's health, locks, providers, work, and friends.  The Veteran's symptoms of restlessness, hypervigilance/keyed up, poor concentration, irritability, sleep disturbance, and insomnia were well-documented over the years.  However, the examiner noted that nightmares, avoidance symptoms, and re-experiencing symptoms were not clearly documented outside of general worries.  She found that the Veteran's anxiety symptoms did appear to result in clinically significant functional impairment and were repeatedly and consistently noted to be better with anxiolytic medications.  She stated that the Veteran's documented symptoms fulfilled the DSM-IV criteria for generalized anxiety disorder but not for PTSD.  

The examiner made a comprehensive review of the Veteran's claims file, including his service treatment records; the medical evidence and history; current symptoms; and examination of the Veteran.  She opined that the Veteran's claimed TDIU due to his service-connected disabilities was not supported.  She explained that while the Veteran did appear to have ongoing mild impairment in general functioning due to his generalized anxiety disorder, this disorder appeared to be well-controlled with current medication and ongoing psychiatric care.  She noted that the Veteran had Global Assessment of Functioning scores consistently ranging from 60 to 68, and was most recently 65.  This was consistent with long-term providers finding only some mild symptoms that resulted in some occasional social and/or occupational functional impairments but generally functioning pretty well with some meaningful interpersonal relationships.  Regarding the left exotropia that was found on ophthalmology examination, the examiner noted that this predated the injury to the Veteran's orbit and did not impact visual acuity, cause difficulties with eye movements, or cause double vision.  With respect to the Veteran's prior jaw trauma, the examiner observed that the most recent dental summary found no significant impairments or problems due to the previous jaw trauma.  The examiner concluded that taken together, there was nothing substantial in the available records to support a TDIU.         

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, in February 2008, a VA examiner found that there was no occupational disability resulting from the Veteran's in-service left orbital fracture, and in June 2011, a VA examiner found that the Veteran's service-connected anxiety disorder, left orbital fracture, and (previously service-connected) jaw fracture do not prevent him from employment.  The competent and probative medical opinion in the record indicates the Veteran's service-connected disabilities do not prevent gainful employment.  Indeed, the evidence tends to show that the Veteran's non-service-connected low back disability and cognitive disability prevent him from obtaining and maintaining substantially gainful employment.  The Board places greater probative weight on the medical opinions concerning the Veteran's employment capability than the Veteran's lay contentions as to the limitations caused by his disabilities. 

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the Veteran would have difficulty working due to his non-service-connected cognitive difficulties and physical restrictions related to his back, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected disabilities.  

In summary, the evidence shows that the Veteran has difficulty working due to his non-service-connected cognitive disability and low back disability.  However, the February 2008 and June 2011 VA examinations, the most probative and complete medical evidence, reflect that the Veteran's generalized anxiety disorder symptoms are well-controlled with medication, and that he has no significant occupational impairments or problems related to his residuals of broken left lower orbit and (previously service-connected) residuals of a broken jaw.  Thus, referral for extraschedular consideration for entitlement to TDIU is not warranted.  Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his education, and the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Entitlement to service connection for a cognitive disability with memory loss and neurological problems, to include as secondary to service-connected generalized anxiety disorder, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


